Citation Nr: 9903454	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-23 488A	)	DATE


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected post-operative tonsillectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


REMAND

The veteran served on active duty from December 1951 to 
January 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in March 1996 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Additional development is necessary in this case before a 
decision on the veteran's claim can be made.  First, the 
evidence of record does not provide the medical information 
necessary for the Board to render findings of fact regarding 
the degree of disability resulting from the veteran's 
service-connected post-operative tonsillectomy.  See Colvin 
v. Derwinski, 1 Vet App. 171, 175 (1991) (holding that Board 
must rely on independent medical evidence to support its 
findings and must not refute medical evidence in the record 
with its own unsubstantiated medical conclusions).  The 
veteran submitted a claim for an increased disability rating 
to the RO in January 1996; however, he has not yet been 
afforded a VA examination to assess the current severity of 
this disability.  See Green v. Derwinski, 1 Vet App. 121 
(1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.")

Second, the RO has not provided the veteran with an adequate 
statement of the case (SOC).  When a claimant has disagreed 
with a rating decision, it is incumbent on the RO to provide 
him a SOC that is complete enough to allow him to present 
written and/or oral arguments before the Board.  38 C.F.R. 
§ 19.29 (1998).  Specifically, the SOC must include, among 
other things, "[a] summary of the applicable laws and 
regulations, with appropriate citations." Id.  Neither in 
the original grant of service connection for a post-operative 
tonsillectomy in 1958, nor in the March 1996 rating action on 
appeal, has the RO identified the Diagnostic Code under which 
the veteran's disability is evaluated.  In the SOC issued by 
the RO in April 1996, 38 C.F.R. § 4.97, Diagnostic Code 6520 
is referenced.  However, the March 1996 rating decision and 
the July 1996 hearing officer's decision, as well as that 
supplemental statement of the case (SSOC), cite diagnostic 
criteria from Diagnostic Code 6516, and it appears that those 
criteria were used in ascertaining the appropriate rating for 
the veteran's disorder.  The veteran has never been 
adequately informed of what diagnostic code applies.  Neither 
is the Board able to determine under what Diagnostic Code the 
disability has been evaluated, since there is no rating 
decision of record that includes the Diagnostic Code.  
Accordingly, after the development is undertaken on remand 
and the claim has been adjudicated, a complete and 
informative rating decision, including the Diagnostic Code 
assigned to the disability, must be prepared.  If the 
decision remains adverse to the veteran, a complete and 
adequate SSOC must be prepared and provided to the appellant 
and his representative, and an appropriate period for 
response is allowed.

Third, although the RO has not adequately identified the 
Diagnostic Code under which the veteran is evaluated, as 
noted above, Diagnostic Code 6520 was cited in the April 1996 
SOC.  On October 7, 1996, new regulations promulgated by VA 
for rating service-connected respiratory conditions became 
effective.  61 Fed.Reg. 46728 (September 5, 1996).  Where law 
or regulations change after a claim has been filed but before 
the administrative or judicial process has been concluded, 
the version most favorable to appellant should apply unless 
otherwise specified.  Karras v. Derwinski, 1 Vet. App. 79 
(1997) (with respect to the amended regulations in question, 
VA is required to apply the amendments to the extent that 
they are more favorable to the claimant than the earlier 
provisions); VAOPGCPREC 11-97 (March 25, 1997).  It does not 
appear that the RO has rated the veteran's service-connected 
disability under both the old and new regulations.  
Consequently, a remand to the agency of original jurisdiction 
is required for the purpose of considering which version is 
more beneficial to the veteran, if either version is, and 
applying the one most favorable.  If neither is more 
favorable to the veteran's claim, apply the revised criteria.

Accordingly, the case is REMANDED for the following 
development by the RO:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected post-operative 
tonsillectomy since 1996 and obtain 
records of any treatment reported by the 
veteran not already in the claims file.  
The Board is particularly interested in 
any treatment received at the 
Montgomery, Alabama, VA Medical Center.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder and this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  

The examiner is asked to identify all 
residuals of the veteran's service-
connected post-operative tonsillectomy. 

The examiner must discuss whether there is 
evidence of hoarseness with inflammation 
of the cords or mucous membrane, or 
thickening of nodules of cords, polyps, 
submucous infiltration, or pre-malignant 
changes on biopsy.  See  38 C.F.R. § 4.97, 
Diagnostic Code 6516.  The examiner should 
also indicate whether or not there is any 
impairment of respiration associated with 
the veteran's service-connected post-
operative tonsillectomy, and if so, 
describe the severity thereof.  See  
38 C.F.R. § 4.97, Diagnostic Code 6520. 

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the 
claims file as opposed to history provided 
by the veteran.  Any indications that the 
veteran's complaints are not in accord 
with physical findings on examination 
should be directly addressed and discussed 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998);  see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  Prepare a rating decision 
for inclusion in the claims file that 
shows the Diagnostic Code under which the 
disability is evaluated.  If the 
disability is evaluated under diagnostic 
criteria within the respiratory disorders 
section of the rating schedule, consider 
whether the old or the new version of the 
rating criteria is more favorable to the 
veteran's claim and apply the one that is 
more favorable.  If neither is more 
favorable, apply the new one.

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, including (1) 
citation to the diagnostic code(s) 
applicable to the appellant's claim.  
Provide both the old and the new rating 
criteria and state which one is being 
applied.  Allow an appropriate period of 
time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).  The purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


